  4:20-cr-03071-RGK-CRZ Doc # 14 Filed: 07/29/20 Page 1 of 1 - Page ID # 31




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                        4:20CR3071

     vs.
                                                         ORDER
SHANE ROBERT SMITH,

                     Defendant.



      This matter comes before the Court on the request of the Federal Public
Defender for the Court to authorize Mona L. Burton, as a Criminal Justice Act
Training Panel Member, to assist in the defense of Shane Robert Smith.


      Accordingly,


      IT IS ORDERED:

      1)    Pursuant to the terms of Appendix I, Part 1(c) of the Amended
            Criminal Justice Act Plan for the District of Nebraska, Mona L.
            Burton is hereby assigned to assist Robert B. Creager in the
            representation of Defendant in the above-captioned case, and must
            file an entry of appearance forthwith. Mona L. Burton shall not be
            eligible to receive compensation for services performed in this case.

      2)    The Robert B. Creager shall continue to be primary counsel on
            behalf of the Defendant, Shane Robert Smith.

      July 29, 2020.
                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
